"Woods, O. J.,
delivered the opinion of the court.
The sum adjudged by the court below against the appellant was not a recovery for debt arising out of any contract, express or implied. The appellant owed no debt" to the mother of the child. The proceeding under our bastardy statutes is merely a police regulation by which the father of the illegitimate *420child may be required to maintain and support his own child, and protect the public against its becoming a charge upon the county. It is in the nature of a penalty, by which the father is compelled to assist, at. least, in making provision for the unfortunate infant unlawfully begotten by him, and is in no proper sense a debt in the well-understood meaning in which that word is employed in § 30 of our constitution. Ex parte Cottrell, 13 Neb., 193: Lawer v. Wallick, 25 Ind., 68; Musser v. Stewart, 21 Ohio St., 353; State v. Brewer, 19 L. R. A., 362; In re Wheeler 34 Kan., 96. The only case which has been seen by us holding the contrary is that of Holmes v. State, 2 G. Greene’s (Iowa) Rep., 501,

Affirmed